Exhibit 10.5

 



THIRD AMENDMENT TO STANDARD INDUSTRIAL NET LEASE
(Sorrento Business Complex)

 

THIS THIRD AMENDMENT TO STANDARD INDUSTRIAL NEXT LEASE ("Third Amendment") is
made and entered into as of the 21st day of October, 2015, by and between AGP
SORRENTO BUSINESS COMPLEX, L.P., a Delaware limited partnership ("Landlord") and
AETHLON MEDICAL, INC., a Nevada corporation ("Tenant").

 

R E C I T A L S:

 

A.           Sorrento Business Complex, a California limited partnership
("Original Landlord") and Tenant entered into that certain Standard Industrial
Net Lease dated as of September 28, 2009 (the "Original Lease"), as modified by
(i) that certain First Amendment to Standard Industrial Net Lease dated as of
October 4, 2011 by and between Original Landlord and Tenant ("First Amendment")
and (ii) that certain Second Amendment to Standard Industrial Net Lease dated as
of October 10, 2014 by and between Landlord and Tenant (the "Second Amendment"),
whereby Landlord leases to Tenant and Tenant leases from Landlord certain office
space located in that certain building located and addressed at 11585 Sorrento
Valley Road, San Diego, California 92121 (the "Building"). Landlord is the
successor-in-interest under the Lease to the Original Landlord. The Original
Lease, as modified by the First Amendment and the Second Amendment, may be
referred to herein as the "Lease."

 

B.           By this Third Amendment, Landlord and Tenant desire to extend the
Lease Term and otherwise modify the Lease as provided herein.

 

C.           Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

A G R E E M E N T:

 

1.           Premises. Landlord and Tenant hereby agree that pursuant to the
Lease, Landlord currently leases to Tenant and Tenant currently leases from
Landlord that certain space within the Building commonly known as Suite 109
containing 1,667 rentable square feet (the "Premises"), as outlined on Exhibit A
to the Original Lease.

 

2.           Extension of Lease Term. The Lease Term is hereby extended such
that the Lease shall terminate on November 30, 2016 (the "Extended Expiration
Date"). The period of time from November 1, 2015 through and including the
Extended Expiration Date shall be referred to herein as the "New Term." Tenant
shall not have any right to extend the Lease Term beyond the Extended Expiration
Date.

 

3.           Minimum Monthly Rent. Notwithstanding anything to the contrary
contained in the Lease, during the New Term, Tenant shall pay Minimum Monthly
Rent for the Premises in the amount of Four Thousand One Hundred Sixty-Seven and
50/100 Dollars ($4,167.50), subject to abatement as set forth in Section 4
below.

 

4.           Minimum Monthly Rent Abatement. Notwithstanding anything to the
contrary set forth herein, and provided that Tenant shall faithfully perform all
of the terms and conditions of the Lease (as amended by this Third Amendment),
Landlord hereby agrees to abate Tenant's obligation to pay Minimum Monthly Rent
for the first (1st) month of the New Term (i.e., the month of November, 2015)
(the "Abated Rent"). Except for Tenant's obligation to pay Minimum Monthly Rent,
during such abatement period, Tenant shall continue to be responsible for the
payment of all other rent amounts which Tenant is required to pay under the
Lease. In the event of a default by Tenant under the terms of Article 21 of the
Original Lease which results in early termination of the Lease, then as a part
of the recovery set forth in Article 22 of the Original Lease, Landlord shall be
entitled to the recovery of the Abated Rent which was abated under the
provisions of this Section 4 and such Minimum Monthly Rent shall not be deemed
to have been forgiven or abated, but shall become immediately due and payable as
unpaid rent which had been earned at the time of termination.

 

1

 

 

5.           Security Deposit. Tenant has previously deposited with Landlord
Three Thousand Two Hundred Fifty and 65/100 Dollars ($3,250.65) as a Security
Deposit under the Lease. Landlord shall continue to hold the Security Deposit
during the New Term in accordance with the terms and conditions of Article 5 of
the Original Lease.

 

6.           Condition of Premises. Tenant hereby agrees to accept the Premises
in its "as-is" condition and Tenant hereby acknowledges that Landlord shall not
be obligated to provide or pay for any improvement work or services related to
the improvement of the Premises. Tenant also acknowledges that Landlord has made
no representation or warranty regarding the condition of the Premises.

 

7.           Authority. Each individual executing this Third Amendment on behalf
of Tenant represents and warrants that Tenant is a duly formed and existing
entity qualified to do business in California and that Tenant has full right and
authority to deliver this Third Amendment and that each person signing on behalf
of Tenant is authorized to do so.

 

8.           Brokers. Each party represents and warrants to the other that no
broker, agent or finder other than Jones Lang LaSalle ("Tenant's Broker")
negotiated or was instrumental in negotiating or consummating this Third
Amendment. Each party further agrees to defend, indemnify and hold harmless the
other party from and against any claim for commission or finder's fee by any
entity other than Tenant's Broker who claims or alleges that they were retained
or engaged by the first party or at the request of such party in connection with
this Third Amendment. The terms of this Section 8 shall survive the expiration
or earlier termination of the term of the Lease, as hereby amended.

 

9.           Disclosures and Utility Usage Information. Pursuant to Civil Code
Section 1938, Landlord states that, as of the date hereof, the Premises has not
undergone inspection by a Certified Access Specialist ("CASp") to determine
whether the Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53. If Tenant is billed
directly by a public utility with respect to Tenant's electrical usage at the
Premises, upon request, Tenant shall provide monthly electrical utility usage
for the Premises to Landlord for the period of time requested by Landlord (in
electronic or paper format) or, at Landlord's option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant's electricity usage with respect to the Premises
directly from the applicable utility company.

 

10.           Defaults. Tenant hereby represents and warrants to Landlord that,
as of the date of this Third Amendment, Tenant is in full compliance with all
terms, covenants and conditions of the Lease and that there are no breaches or
defaults under the Lease by Landlord or Tenant, and that Tenant knows of no
events or circumstances which, given the passage of time, would constitute a
default under the Lease by either Landlord or Tenant.

 

11.           No Further Modification. Except as set forth in this Third
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



2

 

 



IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 







  LANDLORD:       AGP SORRENTO BUSINESS COMPLEX, L.P., a Delaware limited
partnership       By: Parallel Capital Partners, Inc.,     a California
corporation,     its authorized agent         By: /s/ Jim Ingebretsen     Name:
Jim Ingebretsen     Title: President       TENANT:       AETHLON MEDICAL, INC.,
  a Nevada corporation       By: /s/ James A. Joyce   Name: James A. Joyce  
Title: Chief Executive Officer       By: /s/ James B. Frakes   Name: James B.
Frakes   Title: Chief Financial Officer

 



3

